Citation Nr: 0633820	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  94-49 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating from 10 percent for a left 
shoulder scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from May 1977 to May 
1981. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied a higher rating than 10 percent for his 
left shoulder scar.  

In August 2005 after deciding other issues on appeal, the 
Board remanded the veteran's scar claim for issuance of a 
statement of the case.


FINDINGS OF FACT

The veteran did not file a timely substantive appeal with 
respect to his claim for a higher rating than 10 percent for 
a left shoulder scar.  


CONCLUSION OF LAW

A timely substantive appeal of the claim for a higher rating 
than 10 percent for a left shoulder scar was not filed, and 
the Board lacks jurisdiction to consider this issue. 38 
U.S.C.A. §§ 7104, 7105, 7108 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.101, 20.200, 20.202, 20.302 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed notice of 
disagreement to the RO rating decision and, after a statement 
of the case is issued, a timely filed substantive appeal.  
The claimant has one year from the date of notification of 
the rating decision to file a notice of disagreement to 
initiate the appeal process.  A statement of the case is then 
forwarded by the RO to the claimant.  To complete the appeal, 
the claimant must then file a substantive appeal with the RO 
within 60 days of the mailing date of the statement of the 
case, or within the remaining time, if any, of the one-year 
period beginning on the date of notification of the rating 
decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

By a June 2004 rating decision, the RO denied an increased 
rating from 10 percent for a post-operative scar on the left 
shoulder.  The RO notified the veteran of this denial in a 
letter dated July 21, 2004.  The veteran's representative 
specifically indicated disagreement with the denial in a 
statement dated December 20, 2004.  In August 2005, the Board 
remanded the veteran's claim for issuance of a statement of a 
case (SOC) pursuant to Manlincon v. West, 12 Vet.App. 238, 
240-241 (1999).  

The RO issued a SOC in January 2006 (mailed to the veteran on 
February 23, 2006), and neither the veteran nor his 
representative responded to the SOC with any communication 
that could be considered a substantive appeal until the 
representative submitted a brief on August 3, 2006.  

The veteran and his representative were put on notice in a 
letter dated August 30, 2006, that they had not submitted a 
timely substantive appeal regarding the issue at hand.  The 
veteran's response to said letter was to submit a statement 
received on September 12, 2006, indicating that, 

I am satisfied with all decisions made 
concerning my case.  I wish to stop all 
appeals pertaining to my case.

The Board does not waive the statutory and regulatory 
requirement for presenting a timely substantive appeal.  As 
the veteran has not submitted a timely substantive appeal 
regarding the issue of an increased rating from 10 percent 
for a left shoulder scar, his claim is therefore dismissed. 
38 U.S.C.A. §§ 7104, 7105, and 7108; 38 C.F.R. § 20.101.



ORDER

A timely substantive appeal not having been filed, the claim 
for an increased rating from 10 percent for a left shoulder 
scar is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


